DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 7 March 2022.  Claims 12, 13, 21 and 31 are currently amended.  Claims 28, 30, 32 and 34 are canceled.  Claims 40-46 are newly added.  Claims 12, 13, 17, 18, 20, 21, 24, 25, 31, 35, 37 and 40-46 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
	New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 40 is objected to because of the following informalities:  line 2 of the claim includes the limitation “thigh-temperature”.  It appears that the limitation is intended to read “high-temperature”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 13, 17, 20, 21, 24, 35, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk in view of U.S. Patent No. 4,250,073, hereinafter Tamura and Japanese Patent Publication No. JP 4832430, hereinafter Sano. (A machine translation of Sano was provided with a prior office action).
Regarding claim 12, Schwiegk teaches a method of preparing a composite aromatic polyamide porous film (“separator”) (abstract). 
The method includes a step of providing an ionic liquid, including water (“a solvent”) and an aromatic polyamide and forming a mixed solution of the ionic liquid, water and aromatic polyamide (paragraphs [0020, 0042, 0044]).
The method further includes a step of coating the mixed solution onto glass fibers and immersing the coated glass fibers in a coagulation bath such that the aromatic polyamide precipitates to form a film (“membrane”). The resulting film (“membrane”) is washed with water (“extractant”) to extract the ionic liquid and solvent and is dried to form the final porous film (“separator”) (paragraphs [0053, 0069, 0082, 0100, 0112]). 
Schwiegk teaches that the coagulation bath is at room temperature (paragraph [0100]). In a specific example, Schwiegk teaches that the coagulation bath temperature is 20 °C (paragraph [0096]).
Schwiegk does not: 1) teach that dichloromethane is a component of the coagulation bath and 2) specify the length of time spent in the coagulation bath.
Regarding 1), Tamura teaches that dichloromethane is a usual coagulating liquid for aromatic polyamides (col. 10, lines 64-65; col. 11, lines 13-16). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use dichloromethane as the coagulating bath component without undue experimentation and with a reasonable expectation of success.
Tamura teaches that the coagulating bath consists of dichloromethane. This condition is considered equivalent to the instantly claimed mass fraction of 99.9%. 
Regarding 2), Sano teaches an analogous process involving the coagulation of the aromatic polyamide poly(m-phenylene isophtalamide) onto a fiber substrate (paragraph [0006]). The coagulation bath is at a temperature of 30 °C. Sano teaches that coagulation takes 60 seconds.
Given the similarity of the processes, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a coagulation time of about 60 seconds with Schwiegk’s process without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Schwiegk teaches that the film (“membrane”) is washed with water (“extractant”) to extract the ionic liquid and solvent and dried while treated under high temperature to form the final porous film (“separator”) (paragraphs [0053, 0069, 0082, 0100]). The treating under high temperature is hot air heating in an oven (paragraph [0100, 0112]).
Regarding claim 17, Schwiegk teaches that the ionic liquid may be an imidazolium onium salt, a pyridinium onium salt, or a piperidinium salt (paragraphs [0039-0042]).
Regarding claim 20, Schwiegk teaches that the aromatic polyamide is present at a concentration of 10% to 40% by weight relative to the ionic liquid (paragraph [0043]).
Therefore, the mass ratio of ionic liquid to aromatic polyamide is in the range from 10:4 (equivalent to 2.5:1) to 10:1. 
Regarding claim 21, Schwiegk teaches that the mixing step includes mixing the ionic liquid with water (“first solvent”) (paragraph [0042]). Schwiegk also teaches that the aromatic polyamide may be mixed with a polymer in solution (paragraph [0047]). The solution would inherently include a solvent (“second solvent”). The mixed solution is formed by mixing the ionic liquid solution and the aromatic polyamide solution (paragraph [0044]). 
Regarding claim 24, Schwiegk teaches water as the “first solvent” (paragraph [0042]). 
	Regarding claim 35, Schwiegk teaches that the extractant is water or ethanol at room temperature (20 °C) (paragraph [0112]).
Regarding claim 37, Schwiegk teaches that the drying is hot air drying at 60 °C (paragraph [0100, 0112]). 
Regarding claim 44, Schwiegk teaches a step of providing an ionic liquid, including water (“third solvent”) and an aromatic polyamide and forming a mixed solution of the ionic liquid, water and aromatic polyamide (paragraphs [0020, 0042, 0044]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk, U.S. Patent No. 4,250,073, hereinafter Tamura and Japanese Patent Publication No. JP 4832430, hereinafter Sano as applied to claim 12 above, and further in view of U.S. Pre-Grant Publication No. 2017/0151835, hereinafter Sugimoto and U.S. Pre-Grant Publication No. 2017/0311651, hereinafter Yoshioka.
Regarding claim 18, Schwiegk teaches that the aromatic polyamide may be a fully aromatic polyamide (paragraph [0020]) and further teaches that all known polyamides are usable in the taught method (paragraph [0021]).
Schwiegk further teaches that the aromatic polyamide may be in the form of pellets prior to dissolution (paragraph [0044]).
Schwiegk does not explicitly recite the instantly claimed aromatic polyamides or teach that the aromatic polyamide is a fiber.
Regarding 1), one of the most common fully aromatic polyamides is Kevlar – poly (p-phenylene terephthalamide). Sugimoto teaches dissolving it in an ionic liquid and precipitating in a coagulation bath (paragraphs [0079, 0144]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the fully aromatic polyamide p-phenylene terephthalamide without undue experimentation and with a reasonable expectation of success.
Regarding 2), the practice of dissolving polymers in fiber form is well-known in the art – see, e.g. Yoshioka (paragraph [0050]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dissolve aromatic polyamide in fiber form rather than pellet form without undue experimentation and with a reasonable expectation of success.

Claims 25, 31, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk in view of U.S. Patent No. 4,250,073, hereinafter Tamura and Japanese Patent Publication No. JP 4832430, hereinafter Sano as applied to claims 21, 12 and 44 above and further in view of U.S. Pre-Grant Publication No. 2011/0143185, hereinafter Nishikawa.
Regarding claims 25 and 45, Schwiegk teaches an aromatic polyamide solution.
Schwiegk fails to teach one of the claimed solvents.
Nishikawa teaches forming a polyamide porous membrane by coagulating a polyamide solution in a coagulation bath (paragraphs [0089-0093]). Nishikawa teaches that suitable solvents for forming the polyamide solution are N-methylpyrrolidone, dimethylacetamide, dimethylformamide and dimethyl sulfoxide (paragraph [0094]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dissolve the aromatic polyamide in N-methylpyrrolidone, dimethylacetamide, dimethylformamide or dimethyl sulfoxide without undue experimentation and with a reasonable expectation of success.
Regarding claim 31, Schwiegk teaches a coagulation bath.
Schwiegk fails to teach that the coagulation bath includes one of the enumerated compounds as a second component.
Nishikawa teaches forming a polyamide porous membrane by coagulating a polyamide solution in a coagulation bath (paragraphs [0089-0093]). Nishikawa teaches that suitable solvents for forming the polyamide solution are N-methylpyrrolidone, dimethylacetamide, dimethylformamide and dimethyl sulfoxide (paragraph [0094]).
Nishikawa further teaches including the solvents used to form the polyamide solution as a second component in the coagulation bath (paragraph [0097]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dissolve the aromatic polyamide in N-methylpyrrolidone, dimethylacetamide, dimethylformamide or dimethyl sulfoxide and to further include the same solvent as a second component in the coagulation bath without undue experimentation and with a reasonable expectation of success.
Regarding claim 46, Schwiegk as modified by Nishikawa teaches dissolving the polymer into the third solvent at a concentration in the range 4% to 9% by weight (Nishikawa’s paragraph [0094]). Schwiegk teaches that the concentration of polymer in the ionic liquid should be in the range 10% to 40% (paragraph [0043]).
Within these ranges is the following example scenario: 9 gr of polymer dissolved in 91 gr of solvent and 90 gr of ionic liquid. This results in a mass fraction of the solvent of 48%.
Thus, the optimum range for the mass fraction of the third solvent overlaps the instant application's optimum range.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Schwiegk as modified by Tamura, Sano and Nishikawa discloses the claimed invention except for the exact optimum range of the mass fraction of the third solvent in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk in view of U.S. Patent No. 4,250,073, hereinafter Tamura and Japanese Patent Publication No. JP 4832430, hereinafter Sano as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2004/0213985, hereinafter Lee and U.S. Pre-Grant Publication No. 2015/0252158, hereinafter Inui.
Regarding claim 40, Schwiegk as modified by Tamura and Sano teaches a method of preparing a composite aromatic polyamide porous film.
Schwiegk as modified by Tamura and Sano fails to teach a high-temperature treatment at 250-300°C for 10-20 minutes.
The heat-setting of polymer porous films is a well-known step in the art. See, e.g. Lee, who teaches heat-setting for 10 minutes at a temperature less than the melting point of the polymer (paragraphs [0047, 0068]) and Inui who teaches heat-setting of an aromatic polyamide at a temperature of 270 °C (Table 4). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to incorporate a heat-setting step at a temperature of 270 °C for 10 minutes for the purpose of optimizing properties of the porous film.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk in view of U.S. Patent No. 4,250,073, hereinafter Tamura and Japanese Patent Publication No. JP 4832430, hereinafter Sano as applied to claim 12 above and further in view of U.S. Pre-Grant Publication No. 2016/0083515, hereinafter Jung.
Regarding claim 41, Schwiegk teaches mixing an ionic liquid with a first solvent, which is water (paragraph [0042]). Schwiegk further teaches forming a mixed solution of the ionic liquid solution and the aromatic polyamide.
Schwiegk fails to teach forming the aromatic polyamide in a polymerization step and a second solvent applied in the polymerization.
Jung teaches forming aromatic polyamide via polymerization and coagulating the aromatic polyamide in a coagulation bath (paragraphs [0012, 0013, 0073]). A solvent used in the polymerization process includes N, N-dimethyl acetamide, N-methyl pyrrolidone, N, N-dimethyl formamide and dimethyl sulfoxide (paragraph [0041]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a polymerization step for forming the aromatic polyamide and to use one of the enumerated solvents in the polymerization process without undue experimentation and with a reasonable expectation of success.
Regarding claim 42, Schwiegk teaches that the first solvent is water (Schwiegk’s paragraph [0042]). Schwiegk as modified by Jung teaches that the second solvent is one of N, N-dimethyl acetamide, N-methyl pyrrolidone, N, N-dimethyl formamide and dimethyl sulfoxide (Jung’s paragraph [0041]).
Regarding claim 43, Schwiegk teaches that the mass ratio of water (“first solvent”) to ionic liquid is up to 0.1 to 1 (Schwiegk’s paragraph [0042]).
Schwiegk as modified by Jung teaches that the mass ratio of the second solvent to the aromatic polyamide is in the range 2.33:1 to 19:1 (Jung’s paragraph [0046]).
The optimum ranges for the mass ratios overlap the instant application's optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Schwiegk as modified by Tamura, Sano and Jung discloses the claimed invention except for the exact optimum range of the claimed mass ratios in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 13, 17, 18, 20, 21, 24, 25, 31, 35, 37 and 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-12 and 14 of U.S. Patent No. 11,205,821 in view of U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk. 
Claims 1-3, 5-7, 9-12 and 14 of U.S. Patent No. 11,205,821 anticipate all of the limitations in instant claims 12, 13, 17, 18, 20, 21, 24, 25, 31, 35, 37 and 41-46 except for a step of coating glass fiber or immersing glass fiber in the claimed mixed solution.
The inclusion of glass fiber into a porous membrane is well-known in the art – see, e.g. Schwiegk. Schwiegk teaches an analogous method of forming a mixed solution of ionic liquid, solvent and aromatic polyamide, coating the mixed solution onto glass fiber, passing the coated glass fiber through a coagulation bath to precipitate the film, extracting the solvent and drying the final porous film (paragraphs [0053, 0069, 0082, 0100, 0112]). 
Therefore it would have been obvious to the ordinarily skilled artist to incorporate a step of coating glass fibers with the mixed solution without undue experimentation and with a reasonable expectation of success.

Claims 12, 13 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-12 and 14 of U.S. Patent No. 11,205,821 in view of U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk, U.S. Pre-Grant Publication No. 2004/0213985, hereinafter Lee and U.S. Pre-Grant Publication No. 2015/0252158, hereinafter Inui.
Claims 1 and 12 of U.S. Patent No. 11,205,821 anticipate all of the limitations in instant claims 12, 13 and 40 except for a step of coating glass fiber or immersing glass fiber in the claimed mixed solution and a high-temperature treatment at 250-300°C for 10-20 minutes.
The inclusion of glass fiber into a porous membrane is well-known in the art – see, e.g. Schwiegk. Schwiegk teaches an analogous method of forming a mixed solution of ionic liquid, solvent and aromatic polyamide, coating the mixed solution onto glass fiber, passing the coated glass fiber through a coagulation bath to precipitate the film, extracting the solvent and drying the final porous film (paragraphs [0053, 0069, 0082, 0100, 0112]). 
Therefore it would have been obvious to the ordinarily skilled artist to incorporate a step of coating glass fibers with the mixed solution without undue experimentation and with a reasonable expectation of success.
The heat-setting of polymer membranes is a well-known step in the art. See, e.g. Lee, who teaches heat-setting for 10 minutes at a temperature less than the melting point of the polymer (paragraphs [0047, 0068]) and Inui who teaches heat-setting of an aromatic polyamide at a temperature of 270 °C (Table 4). 
Therefore it would have been obvious to the ordinarily skilled artist to incorporate a heat-setting step for the purpose of optimizing the properties of the membrane.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Schwiegk, Tamura and Sano references has been provided, as recited above, to address the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 4,529,763.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724